     Case 2:19-cv-01066-JPR Document 25 Filed 04/15/20 Page 1 of 1 Page ID #:471



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ALISA ANN ACUNA,                 ) Case No. CV 19-1066-JPR
                                      )
12                      Plaintiff,    )
                                      )
13                v.                  )              JUDGMENT
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                        Defendant.    )
16                                    )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order Reversing Commissioner, it is hereby ADJUDGED
19   that (1) Plaintiff’s request for an order reversing the
20   Commissioner’s decision and remanding the case for further
21   proceedings is GRANTED; (2) Defendant’s request for an order
22   affirming the Commissioner’s final decision is DENIED; and (3)
23   judgment is entered in Plaintiff’s favor.
24
25
26   DATED: April 15, 2020
                                       JEAN P. ROSENBLUTH
27                                     U.S. MAGISTRATE JUDGE
28
